Citation Nr: 1642682	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for lumbar and cervical spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran







INTRODUCTION

The Veteran served on active duty from October 1966 to July 1978, including service in Vietnam.  The Veteran is highly decorated, receiving a Silver Star, Bronze Star Medal with "V" device, a Combat Infantryman Badge, and Purple Heart, among other awards.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

The Veteran's advanced degenerative conditions and pathology in his cervical, thoracic, and lumbar spine were caused or permanently aggravated by the Veteran's active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for advanced degenerative conditions and pathology in his cervical, thoracic, and lumbar spine have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, satisfactory evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).

A combat veteran may invoke the section 1154(b) presumption to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The Veteran is seeking service connection for lumbar and cervical spine disabilities, described as advanced degenerative conditions and pathology in his cervical, thoracic, and lumbar spine.  The Veteran has testified that he injured his back during combat operations in Vietnam, including numerous parachute jumps.  He also testified that he did not have any accidents or incidents involving his back after service.  The Board finds the Veteran competent and credible and that the Veteran's testimony is consistent with circumstances and conditions of his service.  See 38 U.S.C.A. § 1154 (b).

In August 2013, Dr. P opined that the Veteran's cervical spine with degenerative changes could be related to his duties as a parachutist during service.  He indicated that the Veteran's "service included frequent jumping from helicopters and frequent impact and landing that would translate forces through his legs and into his axial skeleton there could lead to all of his current injuries."  He went on to note that the Veteran had (unspecified) degenerative injuries that were initially caused by and accelerated by trauma in the military.

In January 2016, a VA examiner opined that it is less likely as not that the cervical spine condition was incurred in or caused by parachuting during service or otherwise due to service or a service connected condition.  The VA examiner provided a detailed rationale for the opinion.  

In October 2016, the Veteran submitted a September 26, 2016 report from Dr. C.T.  In another detailed examination report, Dr. C.T. concludes that, "[a]ll of the above complaints, physical findings, and radiological studies are consistent with the history as stated above. It is my opinion, with a high degree of medical certainty, and certainly more likely than not, that this man's advanced degenerative conditions and pathology in his cervical, thoracic, and lumbar spine were significantly accelerated by his career in the military."

The Board finds that Dr. P's and Dr. C.T.'s opinions are no less probative than the VA examiner's, and that the evidence is at least in equipoise concerning the etiology of the Veteran's lumbar and cervical spine conditions.  Accordingly, all doubt is resolved in the Veteran's favor and entitlement to service connection for lumbar and cervical spine disabilities is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for advanced degenerative conditions and pathology in the Veteran's cervical, thoracic, and lumbar spine is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


